In re Burkhalter, Eddie; — Plaintiff; Applying for Supervisory and/or Remedial *1265Writs, Parish of West Feliciana, 20th Judicial District Court Div. A, No. 9408.
Granted for the sole purpose of transferring the writ application to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence filed via certified mail on June 20, 2002. The district court is ordered to provide this court with a copy of its judgment. A copy of the application is attached.